EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Tanezaki on 03/08/2021.

The application has been amended as follows: 

Election/Restrictions
Claims 1-13, 15-36, 38-46, and 53-66 are allowable. The restriction requirement among Species Groups A and B, as set forth in the Office action mailed on 02/14/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/14/2019 is partially withdrawn. Claims 47-52, directed to a method of forming a concrete slab are withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 2 (amended)
At line 5, after “in the bottom” insert --wall--.

Claim 3 (amended)
At line 4, after “in the bottom” insert --wall--.

Claim 15 (amended)
At line 2, after “in the bottom” insert --wall--.
At line 3, after “in the bottom” insert --wall--.

Claim 39 (amended)
At line 1, delete [37] and insert --36--.

Claim 40 (amended)
At line 1, delete [37] and insert --36--.

Claim 42 (amended)
At line 1, delete [37] and insert --36--.

Claim 43 (amended)
At line 1, delete [37] and insert --36--.

Claim 44 (amended)
At line 1, delete [37] and insert --36--.

Claim 39 (amended)
At line 1, delete [37] and insert --36--.

Claims 47-52 (canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant amended the claims to include the indicated allowable subject matter regarding the limitation “in elongated connector extending between and releasably connected to one of the base and the housing”. In particular, modifying the Gilmore reference to include such an elongate connector would have destroyed the reference, since the connector of Bolding et al. would not have extended between the base and the housing of Gilmore. Therefore, any modification to include this particular arrangement of parts would not have been obvious to one of ordinary skill in the art since it would have required impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OMAR F HIJAZ/Examiner, Art Unit 3635                                                                                                                                                                                                        

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633